Citation Nr: 0118872	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for post-
traumatic stress disorder.  Jurisdiction currently resides 
with the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a May 1999 Board decision.  

2.  The evidence submitted in support of the petition cures 
an evidentiary defect that existed at the time of the May 
1999 Board decision, namely, a post-service diagnosis of 
post-traumatic stress disorder was submitted in support of 
the petition to reopen the claim.

3.  The appellant does not have post-traumatic stress 
disorder that is attributable to service.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for post-traumatic stress disorder has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1110 (2000).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
denied by the Board in a May 1999 rating decision.  This 
appeal stems from a January 2000 rating decision that 
reopened the claim and denied service connection for post-
traumatic stress disorder.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  When a claimant 
requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, as to 
whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000). 

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the Board at the time of the May 1999 
decision is as follows.  Service medical records were of 
record and negative for any complaints of or treatment for 
any psychiatric symptomatology or disorders.  The appellant's 
DD 214 was of record, and was silent for indicia of combat 
service.  Military personnel records indicated assignment to 
a field artillery unit.

The appellant had claimed an inservice stressor that involved 
an incident in Vietnam around September 1969.  He was 
assigned to take a truck down to the river to pick up water 
for showers.  There was an escort jeep with a machine gun 
riding behind him.  As he turned towards the river, the trees 
were too close to get the truck through, so he turned around.  
The jeep proceeded ahead on the road and hit a land mine.  
Two soldiers and a Vietnamese boy who was riding in the jeep 
were hurt.  He cared for them and called in the medivac 
helicopter.  He does not know if they lived or died.  He did 
not know them or their names.  Photocopies of a damaged jeep 
were submitted.

A VA examination was conducted in November 1997.  At that 
time the appellant had never received any kind of psychiatric 
treatment.  The claims folder and service medical records 
were not available for review.  The appellant reported 
service in the artillery, but when offered the opportunity to 
talk about issues of trauma, he offered none.  At the 
conclusion of the examination the examiner diagnosed episodic 
alcohol abuse on Axis I and a personality disorder, not 
otherwise specified, with schizoid and obsessive-compulsive 
traits on Axis II.  The examiner indicated that symptoms 
described by the appellant were more appropriately in the 
personality cluster rather than any kind of Axis I diagnosis.  
He did not meet the diagnostic criteria for post-traumatic 
stress disorder and did not appear to have any kind of Axis I 
psychiatric diagnosis that was an incident of military 
service.

VA Medical Center records beginning in September 1998 
indicated a rule-out post-traumatic stress disorder diagnosis 
made by a nurse practitioner.  The appellant had reported 
combat service, and being in firefights.  Subsequent 
treatment notes indicated post-traumatic stress disorder.

The Board denied service connection for post-traumatic stress 
disorder in May 1999.

The evidence associated with the claims folder in relation to 
the claim for service connection for post-traumatic stress 
disorder since the May 1999 Board decision consisted of the 
following:

A reprinted story from the May 1968 edition of Typhoon 
magazine and regarding the service of the 7th Battalion, 15th 
Artillery during the Vietnam War.  An Award of Certificate by 
Army Level was granted to the unit in September 1971.

The appellant has submitted both duplicate and additional 
outpatient treatment records from the VA Medical Center that 
indicated ongoing treatment for a diagnosis of post-traumatic 
stress disorder.

The appellant submitted a statement from J. L. who indicated 
that he had arrived in Vietnam in early January 1970.  The 
jeep incident happened in January or February 1970.  He did 
not know who was in the jeep, but knew that they were hurt or 
killed.  He was new and did not know many people, and did not 
ask many questions.  He enclosed a copy of a picture that he 
had taken of the jeep soon after it was towed in.

The appellant submitted a statement in February 2000 that 
indicated he had contacted J. L. who had served with him in 
the same unit in 1970.  The appellant asserted that J. L.'s 
statement and accompanying picture was sufficient to verify 
his stressor.

A VA examination was conducted in March 2000.  The 
appellant's claims folder, treatment record and his previous 
November 1997 VA examination for post-traumatic stress 
disorder were reviewed.  The examiner indicated that the 
appellant's stressor as reported varied somewhat from the 
initial report of the stressor as given in October 1997 
claim.  When the appellant claimed service connection for 
post-traumatic stress disorder he reported that the inservice 
incident was upsetting to him because he realized it could 
have been himself who was killed or injured.  On the present 
examination he reported essentially the same incident, but 
said that he felt guilt about the others becoming injured 
with the Vietnamese youth apparently dying due to his 
signaling that the jeep drive forward.  No other stressors 
were reported although the outpatient treatment records 
indicated exposure to fire fights in his conversations with 
those examiners.  The appellant reported little desire for 
social activity, and complained of daily nightmares involving 
the jeep episode, intrusive thoughts and irritability that 
had lessened with medication.  He complained of sleep 
impairment and work problems in the past.  On objective 
examination he was oriented in all four spheres.  He 
demonstrated no confusion.  Eye contact was generally 
downcast and to the right.  His speech was mildly pressed and 
at times required redirection.  There was circumstantiality 
but this could have been effected by his service connected 
impaired hearing and tinnitus.  His speech was otherwise 
fluent and precise.  His thought processes were logical in 
orientation.  There was no observation nor report of a 
thought disorder to include perceptual distortions or 
dissociative responses.  At the end of the interview he tried 
to emphasize that his social withdrawal was predicated by 
feelings of persecutory ideation, but this report was 
undermined by his affect which was generally smiling and his 
prior report that he was bothered more by the sheer noise of 
massed voices.  He reported subjective depression that was 
diminished by medication but that still occurred almost 
daily.  Features of mania were denied.  He reported suicidal 
ideation years ago when he was very depressed.  He denied 
homicidal ideation.  His dysphoric mood was reported to be in 
contrast with his behavior as a youth.  He exhibited no 
memory loss and denied panic attacks.  Impulsivity and 
inappropriate behavior were neither observed or reported.  
Dysthymic disorder was diagnosed on Axis I.  Personality 
disorder, not otherwise specified with schizophrenic and 
obsessive-compulsive traits was indicated on Axis II.  The 
examiner concluded that despite the traumatic incident, the 
appellant's behavior seemed to be more a function of 
characterological features, despite the denial of same prior 
to service.  His change of report since the initial VA 
examination was somewhat troubling and suggested modification 
to better fit a diagnosis of post-traumatic stress disorder.  
It was felt that the physician's findings on VA examination 
in 1997 were consistent with the clinical picture of the 
appellant currently, namely that he had characterological 
features, although substance abuse was probably not a current 
factor.  It was felt that dysthymia was more consistent with 
the true clinical picture that post-traumatic stress 
disorder.  It was noted that one of the examiners who had 
seen the appellant in outpatient treatment had consistently 
diagnosed depressive disorder not otherwise specified.

The appellant submitted additional VA Medical Center 
outpatient treatment records through 2000 that indicated 
ongoing treatment for a diagnosis of post-traumatic stress 
disorder.  Of note, the appellant described the soldiers in 
the jeep incident as close friends in an April 1999 note and 
indicated that the soldiers were killed in the jeep incident 
in a January 2000 note.

The appellant and his wife testified before the RO in 
December 2000.  The appellant described the incident where 
the jeep ran over the land mine.  He did not know the two 
individuals in the jeep because they were from another gun 
section.  They had been assigned to follow the appellant's 
truck.  Sergeant Robert Clark accompanied the appellant in 
the truck.  There was a Vietnamese boy that was in the jeep 
with them.  The incident occurred in about January or 
February 1970.  He still did not know the names of the 
soldiers involved or what became of them after the incident.  
The appellant also described mortar attacks and sniper fire 
at night.  He was first diagnosed with post-traumatic stress 
disorder in September 1998.  When he sought treatment at VA 
for should injury he was given a mental health evaluation and 
referred to the local outpatient clinic.  He was assigned to 
a social worker who diagnosed post-traumatic stress disorder 
after talking to him.  The social worker referred him to a 
therapist and a doctor.  The appellant reported that the VA 
examiner in 1997 did not ask him any questions about his 
Vietnam experiences, although the examiner in 2000 did.  The 
appellant testified that he experienced nightmares, insomnia, 
nightsweats, constant anxiety and flashbacks.  Post-traumatic 
stress disorder had affected his personal and work life.  The 
appellant's wife testified that she met the appellant in 1971 
and had known the appellant for about 30 years.  He was 
always very nervous and kept to himself.  He was always 
making sure everything was locked up at night.  There had 
been a big change in his demeanor since he was started on 
medication.  The appellant contended that the opinion of his 
treating psychiatrists should be given more weight that those 
of the VA examiners.

New and material evidence.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  In May 1999, the Board 
found that the appellant had not submitted any medical 
evidence that indicated a post-traumatic stress disorder 
diagnosis (although the VA Medical Center records appear to 
have been of record, they are not noted in the Board's 
decision).  In other words, service connection for post-
traumatic stress disorder was previously denied by the Board 
because of an absence of competent evidence of current 
disability, in this case a post-service diagnosis of post-
traumatic stress disorder.

The evidence submitted in support of the petition to reopen 
the claim for service connection for post-traumatic stress 
disorder included a medical diagnosis of post-traumatic 
stress disorder as contained in the outpatient VA Medical 
Center records.  This evidence cures the evidentiary defect 
identified in the May 1999 Board decision, thus new and 
material evidence has been submitted and the claim is 
reopened.

Service connection.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the appellant's service personnel records and DD 
214 fails to indicate combat service.  The appellant did not 
serve in combat, therefore the combat provisions of 
38 U.S.C.A. § 1154 (West 1991) and 38 C.F.R. § 3.304(f) do 
not apply.  Service in a combat zone is not sufficient to 
establish combat service.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993). ]

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A letter that detailed the evidence necessary to 
support a claim of service connection for post-traumatic 
stress disorder was sent to the appellant in September 1997.  
By virtue of the rating decision, the Statement of the Case 
and the Supplemental Statement of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
medical evidence identified by the appellant relative to this 
claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained.  
The appellant has identified treatment at the VA Medical 
Center and these records have been obtained.  VA examinations 
were conducted in 1997 and in 2000, and copies of the reports 
associated with the file.  A hearing was conducted before the 
RO in December 2000 and a transcript associated with the 
claims folder.  The appellant has reported one inservice 
stressor incident and has requested a Remand for the 
submission of his stressor to the U.S. Armed Services Center 
for Research of Unit Records for additional verification.  
The RO conceded in the May 2000 Statement of the Case that 
the incident occurred, although the appellant's proximity to 
and involvement in the incident was not conceded.  However, 
as explained below the preponderance of the evidence is 
against a finding that the appellant has post-traumatic 
stress disorder that is attributable to service.  Thus, 
further efforts to substantiate stressors would serve no 
useful purpose since the appellant does not meet the 
requirement of a current diagnosis of post-traumatic stress 
disorder.  There is no indication from the appellant or the 
representative that there is outstanding medical evidence 
which would cure this evidentiary defect.  We hold that 
further assistance with stressor verification is not 
necessary as there is no reasonable possibility that any 
additional verification would further aid in substantiating 
his claim since the appellant does not have post-traumatic 
stress disorder attributable to an inservice stressor.  When 
the Board considers an issue not considered below by the RO, 
in this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met.

The preponderance of the evidence is against a finding that 
the appellant has post-traumatic stress disorder with a link, 
established by medical evidence, between his current symptoms 
and an inservice stressor.

The appellant has presented outpatient treatment records that 
include multiple diagnoses of post-traumatic stress disorder.  
The first suggestion of post-traumatic stress disorder was 
made in September 1998 and offered by a nurse practitioner.  
Subsequent to that initial visit, additional examiners, 
presumably including counselors, psychiatrists and 
psychologists (although most of the signatures are illegible) 
continued the diagnosis.  These diagnoses are entitled to 
probative value in the Board's consideration of the claim 
because they are offered by mental health professionals.  
However, the examiners offered these diagnoses after 
accepting the appellant's stressors as reported.  There is no 
evidence that any outpatient examiner had the benefit of the 
review of the claims folder.  We note that in addition to the 
jeep incident as reported in statements and testimony, the 
appellant has also apparently reported combat service, a 
personal relationship with soldiers in the jeep, and that the 
soldiers were killed to these outpatient examiners.  A 
conclusion that is based on an inaccurate foundation is of 
little probative value.  When an examiner comes to a 
conclusion, in this case a post-traumatic stress disorder 
diagnosis, but it is based on stressors reported differently 
than as currently verified in the records, we cannot accord 
the diagnosis as high a degree of probative value.

In contrast, the Board is presented with two VA examinations 
wherein post-traumatic stress disorder was not diagnosed.  We 
accord the 1997 VA examination a lesser degree of probative 
value because the examiner was not given the claims folder to 
review and because the appellant offered no statements 
regarding his inservice traumas.  An opinion that is reached 
without an understanding of the entirety of the evidence is 
not afforded as high a degree of probative value.  However, 
the 2000 examiner reviewed all of the evidence of record and 
included a complete discussion of the reported stressors and 
yet did not diagnose post-traumatic stress disorder.  A 
medical opinion that is based on all of the evidence of 
record and an accurate understanding of what the inservice 
stressors were, is afforded a very high degree of probative 
value, and outweighs opinions that do not meet the same 
standards.  The most probative evidence of record is the 2000 
VA examination, and it established that the appellant does 
not have post-traumatic stress disorder that is attributable 
to inservice stressors, even if we accept the stressor as 
reported.  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.



ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.  Service 
connection for post-traumatic stress disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

